Citation Nr: 0300111	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUES


1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.




ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois that denied service connection for a 
back disorder and a left knee disorder.

This case was previously before the Board in July 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of 
the claim has been obtained by the RO.

2.  There is no competent medical evidence of a current 
back disorder.

3.  There is no competent medical evidence of a current 
left knee disorder that is linked to service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002). 

2.  A left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through the May 1998 rating decision, February 1999 
statement of the case, and supplemental statements of the 
case dated in October 2000 and October 2002, the veteran 
has been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence which 
would substantiate the claims, and the evidence that has 
been considered in connection with the appeal.  Moreover, 
in a letter dated in March 2001, the RO specifically 
informed the veteran of the VCAA and VA's duty to assist 
under the new law.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of 
the foregoing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been provided ample 
opportunity to submit such information and evidence.

Factual Background

Service medical records did not contain any complaints or 
findings of a left knee injury.  The veteran first 
complained of an acute onset of back pain in June 1995.  
There was no history of trauma.  The assessment was 
mechanical back pain.  In August 1995, he continued to 
complain of low back pain of a 2-3 week duration.  
Paraspinal spasm was the diagnosis.  In August 1996, he 
reported that he fell and hit his lower back on stairs and 
complained of low back pain.  A bruised area on his back 
was noted.  The separation examination report did not 
reflect any complaints or findings of a back disorder.  

A general medical VA examination dated in June 1997 did 
not contain any complaints or findings related to the 
veteran's back or left knee.  

An October 1997 statement from the veteran indicated that 
he hurt his left knee and lower back in August 1995.  He 
re-injured his back in August 1996.  He currently had 
periodic pain, spasm, and stiffness in his back, and pain 
in the left leg, knee, and hip.  No finding specific to 
the back or left knee were noted.

A VA examination report in January 1998 indicated the 
veteran complained of left knee pain and locking, and 
periods of pain and stiffness in his back.  X-rays of the 
left knee and lumbosacral spine were normal.  The 
diagnosis was normal examination with subjective 
complaints of pain.  

Progress notes from the St. Louis VA Medical Center (VAMC) 
dated from June 1997 to February 2001 noted the veteran's 
complaints of back and left knee pain.  A physical 
examination in May 2000 was essentially normal.  In 
January 2001, an examiner indicated that the veteran may 
have a possible retropatella or plica problem that was 
exacerbated by his frequent bowling.  Left knee x-rays in 
April 1999, June 2000, and January 2001 were negative. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2002).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back

After careful review of the record, the Board finds that 
service connection is not warranted for a back disorder.  
Service medical records show that the veteran initially 
experienced low back pain for approximately three weeks 
beginning in July 1995.  He re-injured his back in August 
1996.  Since separation from service, the veteran has 
complained of sporadic back pain and stiffness.  Despite 
being seen on several occasions for his complaints at the 
St. Louis VAMC, the veteran has not been diagnosed with a 
back disorder.  Physical examinations have been normal and 
x-rays have been negative for any findings of abnormality.  
The veteran's complaints, therefore, have not been 
supported by clinical findings or a diagnosis. Without a 
pathology to which his back pain can be attributed, there 
is no basis to find a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a 
current disability. "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In short, there is no competent evidence to support the 
veteran's lay assertions that he has a back disorder due 
to injury or disease incurred in service.  Although this 
is his belief, the veteran is a lay person and as such he 
is not competent to establish a medical diagnosis or show 
medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 
3.159(a)(1).  (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board, therefore, finds the 
probative value of his statements concerning the cause of 
his claimed disability is outweighed by the complete lack 
of medical evidence of a back disorder.

As the preponderance of the evidence is against the claim 
for service connection for a back disorder, the benefit of 
the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Knee

After careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee 
disorder.  Although the veteran contends he injured his 
left knee at the same time he injured his back in 1995, 
the service medical records only note complaints of back 
pain in July and August 1995.  The rest of his service 
medical records also fail to contain any complaints or 
findings to support the veteran's contentions of a knee 
injury.  If the veteran had injured his knee is service, 
it would seem likely that it would have been recorded 
along with the reported back pains, as he contends these 
were concurrent injuries.  Post service medical records 
showed that x-rays taken on several occasions between 1997 
and 2001 had negative findings.  Progress notes dated in 
January 2001 indicated a possible retropatella or plica 
problem; however, this is not a firm diagnosis and it has 
not been linked to service.  The veteran's assertion that 
there is a link between his current knee pain and service 
is not competent evidence because such an opinion requires 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the reasons stated above, the Board finds that the 
weight of the evidence does not support the veteran's 
claim, therefore, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a back disorder is denied.

Service connection for a left knee disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

